Citation Nr: 0528070	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-21 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to 
February 1947 and from January 1954 to July 1970, with 
unverified active duty from December 1950 to January 1953.  
He died in July 2001.  The appellant is the veteran's 
surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision issued in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is remanded and VA will notify the appellant if 
further action is required on her part.


REMAND

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).    Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

As reported on the veteran's death certificate, he died on 
July [redacted], 2001, and the immediate cause of his death was 
chronic obstructive pulmonary disease (COPD), which he had 
for years, due to or as a consequence of cor pulmonale, which 
he had for years.  There were no other significant conditions 
contributing to death, but not resulting in the underlying 
causes, listed on the death certificate.  

During his lifetime, the veteran was service-connected for 
residuals of a fracture of left tibial plateau and deafness, 
sensorineural type, bilateral.

The appellant contends that the veteran suffered from chronic 
bronchitis and asthma while in the military and such 
contributed to the COPD, which ultimately caused his death.  
As such, she claims that she is entitled to service 
connection for the cause of the veteran's death and DEA 
benefits. 

As an initial matter, the Board finds that a remand is 
necessary as there appears to be outstanding, relevant 
medical evidence.  The appellant has indicated that the 
veteran was treated at Fort Leonard Wood Medical in 
Springfield, Missouri, following his discharge in the early 
1970's.  It is unclear if the appellant is referencing the 
Fort Leonard Wood Army Hospital or Fort Leonard Wood VA 
Clinic.  As such, on remand, the appellant should clarify 
which facility holds treatment records for the veteran and, 
thereafter, they should be obtained and associated with the 
claims file.  

Additionally, the Board finds that a medical opinion is 
necessary to decide the appellant's claim.  The veteran's 
service medical records dated between March 1954 and March 
1970 reflect complaints and treatment for the common cold, 
sinusitis, upper respiratory infections, pharyngitis, 
tonsillitis, influenza, bronchitis, as well as additional 
sinus and tonsil complaints.  At his March 1970 retirement 
examination, it was recorded that the veteran had chronic 
colds, sinusitis, and a chronic cough in the prior 12 years.  
Post-service medical records reflect continued complaints and 
treatment for bronchitis, COPD, pneumonia, and asthma.  
Additionally, in a March 2002 letter, Dr. Kim indicated that 
he would not see any difference between the diagnosis of 
COPD, bronchitis, and asthma in the veteran's condition.  As 
such, the Board finds that it is necessary to obtain a 
medical opinion to determine whether the veteran's in-service 
respiratory complaints and treatment are related to his post-
service respiratory diagnoses, to include COPD.  

In this regard, the Board notes that the veteran smoked 
cigarettes.  At his March 1970 retirement examination, it was 
recorded that the veteran smoked one pack of cigarettes daily 
and post-service treatment records continue to note the 
veteran's cigarette use.  Notwithstanding any other provision 
of law, for claims filed after June 9, 1998, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service on 
the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  38 U.S.C.A. § 1103 (West 
2002).  Further, 38 C.F.R. § 3.300(a) (2004) implements 38 
U.S.C. § 1103 and requires that, "[f]or claims received by 
VA after June 9, 1998, a disability or death will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service."  The regulation further 
defines tobacco products to include cigarettes.  As the 
veteran died in July 2001 and the appellant filed her claim 
in April 2002, she does not meet the threshold date for 
claims established by 38 C.F.R. § 3.300(a) and, if it is 
determined that the cause of the veteran's death was related 
to tobacco use, to include cigarettes, during his military 
career, such claim would be denied as a matter of law.  
Therefore, in offering the medical opinion, it is imperative 
that the examiner separate any disease or disability caused 
by tobacco use from any disease or disability otherwise 
caused by the veteran's in-service treatment for chronic 
respiratory complaints.  

The Board further observes that the appellant's claim seeking 
entitlement to Chapter 35 educational benefits is premised 
upon establishing that the veteran's death is service-
connected.  As such, the claims are inextricably intertwined 
and, before the issue of entitlement to DEA benefits can be 
addressed on appeal, the appellant's service connection claim 
must be addressed.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  As such, Board consideration of the merits of the 
appellant's claim for DEA benefits is deferred pending the 
adjudication of her service connection claim.   

Accordingly, this case is REMANDED for the following:

1.  The appellant should be requested to 
specify the Fort Leonard Wood medical 
facility that the veteran was treated at 
in the early to mid-1970's.  Thereafter, 
appropriate steps should be taken to 
obtain such outstanding relevant records.  
A negative response for any records that 
cannot be obtained should be associated 
with the claims file.  Requests must 
continue until it is determined that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Any records obtained 
should be associated with the file.

2.  After the above development has been 
completed and all obtained records are 
associated with the claims file, the 
record should be forwarded to a physician 
with the appropriate pulmonary expertise 
to determine if the veteran's in-service 
respiratory complaints contributed to his 
death, as caused by COPD.  The physician 
is instructed to review the claims file 
and he or she should indicate in writing 
that such records have been reviewed.  
Thereafter, the physician is requested to 
provide an opinion as to the following: 

(a)	Were the veteran's in-service 
respiratory complaints, as 
separate from his tobacco use, 
singly or jointly with some other 
condition, the immediate or 
underlying cause of death or were 
etiologically related thereto?

(b)	Did the veteran's in-service 
respiratory complaints, as 
separate from his tobacco use, 
contribute substantially or 
materially to his death?

(c)	Did the veteran's in-service 
respiratory complaints, as 
separate from his tobacco use, 
combine with other disorders to 
cause his death?

(d)	Did the veteran's in-service 
respiratory complaints, as 
separate from his tobacco use, 
aid or lend assistance to the 
production of the veteran's 
death? 

The reviewing physician is advised that 
service connection for the veteran's 
death may not be granted if it is 
determined that the veteran's death is 
related to his in-service tobacco use.  
As such, the above-stated questions have 
been phrased so as to have the physician 
consider whether the veteran's in-service 
respiratory complaints, as opposed to his 
tobacco use, were either a principal or 
contributory cause of the veteran's 
death.  The reviewing physician should 
offer his or her reason or basis for the 
opinions, to include, when appropriate, 
citing to the medical evidence in the 
claims file that supported the 
conclusions.

3.  After completing the above, the 
appellant's claims should be re-
adjudicated, based on the entirety of the 
evidence.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, she and her representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

